This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    No. A-1-CA-36386

 5 TRIPLETT TRIPP,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 James Waylon Counts, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Meryl Elizabeth Francolini, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14   Bennett J. Baur, Chief Public Defender
15   Santa Fe, NM
16   Josephine H. Ford, Assistant Public Defender
17   Albuquerque, NM

18 for Appellant

19                                 MEMORANDUM OPINION

20 VIGIL, Judge.
1   {1}   Defendant Triplett Tripp appeals from her conviction of possession of

2 methamphetamine. This Court issued a second notice of proposed disposition,

3 proposing to summarily reverse and remand to the district court for a new trial. The

4 State filed a notice that no memorandum in opposition to this Court’s second notice

5 of proposed disposition will be filed. Accordingly, and for the reasons stated in our

6 second notice of proposed disposition, we reverse and remand for a new trial.

7   {2}   IT IS SO ORDERED.


8                                  _______________________________________
9                                  MICHAEL E. VIGIL, Judge



10 WE CONCUR:



11 _____________________________
12 M. MONICA ZAMORA, Judge



13 ____________________________
14 JENNIFER L. ATTREP, Judge




                                            2